  Case 3:16-cr-00034-MAS Document 34 Filed 08/07/20 Page 1 of 1 PageID: 130



                          UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW JERSEY

UNITED STATES OF AMERICA                       : Criminal No. 16-34 (MAS)
                                               :
                     v.                        : Hon. Michael A. Shipp, U.S.D.J.
                                               :
JUAN CAMILO GONZALEZ,                          :
  a/k/a “Juan Camilo Gonzalez-                 :
  Monroy”

                  ORDER DECLARING FORFEITURE OF BOND

      THIS MATTER having come before the Court on the United States’

motion, and the Court being fully advised, finds that Defendant Juan Camilo

Gonzalez has failed to meet the conditions of release and breached his release

bond when he failed to appear as the conditions of release required and failed

to surrender to the Bureau of Prisons on or about August
                                                    g    23,, 2017; therefore

      IT IS on this __
                    ____
                      __ day of ___________,
                                  ___
                                   ___
                                    _______
                                         _____
                                            ___,
                                            __ _, 20,

      ORDERED that
               hat the United States’ Motion for Declaration of Bond

Forfeiture be and hereby
                   ereby is GRANTED; and it is further

      ORDERED that
               hat the $100,000 bond posted for the release of Juan Camilo

Gonzalez, a/k/a “Juan
                  uan Camilo Gonzalez-Monroy,” be and hereby is forfeit.




                                                 HON. MICHAEL A. SHIPP
                                                 United States District Judge
